Elliott, C. J.
The third paragraph of the appellee’s complaint shows that real estate owned by the appellant was subject to taxation, was listed for taxes, was sold for taxes and purchased by appellee. The facts stated clearly show that the sale gave tjie appellee a lien for the money paid by him and the penalty prescribed by statute. It is not necessary that the complaint should have shown a valid sale, for, although a tax sale is insufficient to carry title, the purchaser has a right to enforce a lien against the land. Sloan v. Sewell, ante, p. 180, and authorities cited.
The evidence shows that therg was some inaccuracy in the description of the land, but this does not entitle appellant to ■escape payment of taxes upon property which he actually owned. It clearly appears that the land owned by him was intended to be listed; that the taxes paid by appellee were intended to be charged against that land, and that they should Rave been paid by him. In such a case, a defective description will not defeat the lien, although it may, perhaps, prevent the acquisition of title. Cooper v. Jackson, 71 Ind. 244; Sloan w. Sewell, supra.
Judgment affirmed.